Citation Nr: 0207783	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from November 1972 to 
December 1972, from February 1975 to June 1975, and from 
August 1977 to March 1979.  The veteran apparently also had 
other periods of active duty for training and/or inactive 
duty training in an Army reserve unit.   

The claim regarding a left leg disability arose from an April 
1994 rating action entered by the Department of Veterans 
Affairs (VA) regional office (RO) in St. Petersburg, Florida.  
It was perfected for appeal in June 1994, after which it was 
referred to the Board of Veterans' Appeals (Board) in 
Washington, DC.  In April 1996, the Board remanded the matter 
to the RO for additional development.  The claim was 
subsequently returned to the Board, where it was remanded a 
second time in July 1997.  It was later returned again to the 
Board, where it was remanded a third time in May 2000.  It is 
now back before the Board.  

The veteran's claim for service connection for sinusitis was 
previously denied by the Board in an April 1996 decision.  
The veteran's current appeal arises from a September 1999 
rating action, and was perfected for appeal in February 2001.  


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
for service connection has been obtained by the RO.  

2.  A left leg disorder, status post proximal tibia benign 
bone cyst removal with grafting from the hip, was present 
prior to the veteran's entrance into service.  

3.  The veteran's left leg disorder did not undergo a 
permanent increase in severity during service.   

4.  The veteran was previously denied service connection for 
sinusitis in an April 1996 Board decision.  

5.  At the time of the Board's April 1996 decision, the 
evidence showed that the veteran was treated for sinusitis 
prior to service as well as during service, but there was no 
medical evidence reflecting that the veteran currently was 
considered to have chronic sinusitis.  

6.  Evidence added to the record since 1996 includes an 
August 1999 statement from a private physician that suggests 
the veteran currently has chronic sinusitis, and that this 
disability was aggravated by service. 

7.  The evidence added to the record since the April 1996 
decision bears directly and substantially upon the specific 
matter under consideration and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSIONS OF LAW

1.  A left leg disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001), 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

2.  Evidence received since the April 1996 denial by the 
Board of entitlement to service connection for sinusitis is 
new and material, and the claim for service connection for 
that disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

a.  Service Connection

(i.)  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board observes that with 
respect to the service connection claim, the statement of the 
case and supplemental statements of the case provided the 
veteran the law and regulations governing entitlement to 
service connection, identified the evidence considered in 
adjudicating the specific claim on appeal, and explained why 
the claim was denied.  While none of these documents set 
forth what evidence and information in connection with this 
claim would be obtained by the VA, and which would have to be 
provided by the veteran, as will be discussed below, there is 
no indication that there is additional information or 
evidence relevant to this claim that has not been obtained 
and made part of the record.  Accordingly, the Board 
concludes that the essential requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, the relevant post service 
medical treatment records have been obtained, the veteran was 
examined for VA purposes in connection with this claim, and 
opinions have been obtained regarding the relationship 
between any current left leg disability and service.  The 
veteran has not indicated that there are any other records 
not associated with the claims file that could be obtained.  
Under these circumstances, the Board finds that, as with the 
notice requirements of the VCAA, the development requirements 
of that law also have been met.  Therefore, the Board may 
proceed to address the merits of the veteran's claim.

(ii.)  Service Connection Law and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service, or if it preexisted 
service, was aggravated by such service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A preexisting disease will be 
considered to have been aggravated by service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  See Akins v. Derwinski, 1 Vet.App. 228, 232 
(1991). Also, where there was merely a flare-up of the pre-
existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet.App. 268, 271 (1993). 

(iii.)  Analysis

A review of the veteran's military records shows that the 
earliest dated documents are a June 1972 examination report 
and medical history that were apparently prepared in 
connection with the veteran's induction into service that was 
to take place later that year.  These documents reveal that 
the veteran advised those examining him that he had a cyst 
removed from a bone in his left leg sometime in the mid-
1960's, which required a bone graft to repair.  X-rays of the 
veteran's left leg at the time (June 1972) confirmed an 
abnormality of the proximal tibia, and packing of the bone 
cyst.  Several months later, on November 29, 1972, the 
veteran underwent another physical inspection at the time of 
his actual induction into the service.  At that time, it was 
noted that a letter from a private physician had been 
reviewed.  This again confirmed that the veteran had a benign 
tumor removed from his left proximal tibia prior to service, 
and that the resulting defect was packed with bone graft.  
(The site from which the bone graft was obtained was later 
described as from the veteran's hip.)  Following an 
orthopedic consultation, the report from which only reflects 
that the veteran was "s[tatus] p[ost] Bone graft to benign 
cortical cyst," the veteran was considered fit for 
induction.  

The veteran apparently then entered active service, but the 
next available military document is a discharge certificate 
(DD 214) showing the veteran was discharged from the Army on 
December 21, 1972, three weeks after his induction.  The 
explanation set forth on this document for the veteran's 
separation from service was "not meeting medical fitness 
standards at time of enlistment."  The specific medical 
deficiency, however, was not set forth.  

The next military medical record is dated in May 1974.  This 
is the report of an examination conducted in connection with 
the veteran's enlistment into the Army Reserves, together 
with the medical history record prepared in connection with 
that examination.  These records again document the veteran's 
mid 1960's history of the left proximal tibia bone cyst 
removal and grafting procedure.  This, however, was not 
considered disqualifying and the evidence shows that the 
veteran then attended advanced individual training in his 
military occupational specialty, (combat engineers), between 
February 1975 and June 1975.  Prior to his release to his 
reserve component, the veteran was examined in May 1975.  
While the scar on the veteran's hip and graft to the left leg 
were noted, there were otherwise no abnormalities found on 
clinical evaluation.  

After June 1975, the veteran was apparently affiliated with 
an Army reserve unit, but the next available service medical 
records are those from the veteran's period of active duty 
from August 1977 to March 1979.  These reflect that the 
veteran apparently had been ordered to active duty after 
missing too many meetings with his reserve unit.  They also 
show that the first mention of the veteran's left leg was in 
November 1977.  At that time, it was noted that while the 
veteran did not have any complaints related to his leg, he 
was seeking to establish a profile to limit the kinds of 
duties he would have to perform.  The medical officer with 
whom the veteran spoke on the matter noted that no profile 
would be given and that the veteran would be examined when 
and if the leg bothered him.  Thereafter, there are no 
records of any complaints related to the veteran's left leg 
until November 1978.  At that time, it was noted that the 
veteran complained of pain in the area of his left shin, from 
his earlier operation.  It was also indicated, however, that 
there was no edema or discoloration, although there 
apparently was some limitation of motion.  X-rays revealed an 
eccentrically placed diametaphyseal lesion of the proximal 
tibia, with evidence of previous surgery in the area.  There 
was also a dense sclerotic margin, but the overall appearance 
was that of a benign bone lesion.  
 
Later that same month, the veteran was seen for complaints of 
pain and stiffness in the left knee, "since operation in 67' 
on (left) knee," which increased with deep knee bends and 
running.  Post operative scars were noted by the officer 
examining the veteran, but no crepitus was felt, and the 
diagnostic assessment was possible chondromalacia with post 
operative complications.  Thereafter, no further complaints 
or findings regarding the veteran's left leg were recorded, 
and when the veteran was examined in December 1978, in 
connection with his discharge from active duty, there were no 
abnormalities of the lower extremities noted on clinical 
evaluation.  

Following the December 1978 examination report, there are no 
subsequently dated military medical records.  Private and VA 
medical records, however, which date from the mid 1970's to 
the present have been associated with the claims file.  These 
do not reflect any left leg complaints whatsoever prior to 
the veteran's 1993 application for benefits from which the 
present appeal arose.  In connection with this claim, the 
veteran was examined for VA purposes on a number of 
occasions.  These examination reports, of course, confirm 
that the veteran is status post benign tumor of the tibia, 
with bone grafting.  

Under the circumstances set forth above, it is obvious that 
the veteran's left leg surgery occurred long before his 
military service, and therefore, his status post surgical leg 
condition existed long before his entrance into service.  
Clearly, then, by virtue of the left leg defect noted at the 
veteran's entrance into service in 1972, the presumption of 
soundness with respect to the veteran's left leg at his 
service entrance is rebutted.  (This is a conclusion the 
veteran apparently does not dispute.) Accordingly, with the 
claimed disability in existence prior to service, it may not 
be concluded that service connection benefits are warranted 
based on the disability having been incurred in service.  
Rather, in order for the veteran to prevail in this case, the 
evidence must show that the leg disability was aggravated 
during his military service.  

As indicated above, if the veteran's left leg underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  If there was no increase in severity 
during service, of course, the presumption of aggravation is 
not applicable.  Likewise, the increase in severity must be 
permanent in order to constitute an aggravation, as it has 
been held that a mere flare-up of a pre-existing condition is 
not sufficient to establish increase in severity of a 
condition as to trigger the presumption of aggravation.  See 
Hunt, supra.  

In viewing the medical record in its entirety as described 
above, there is no support for the conclusion that the 
veteran's left leg disability underwent a permanent increase 
in severity during service.  If it is assumed that the reason 
for the veteran's December 1972 discharge from service was 
that his pre-service left leg impairment caused him not to 
meet medical fitness standard, that impairment was obviously 
only temporary in nature, since he subsequently went on to 
serve a couple of years on active duty.  Likewise, during the 
veteran's 1977 to 1979 period of active service, he only 
complained of left leg problems on two occasions.  Both of 
these complaints were registered in the same month, and were 
followed by an examination conducted the very next month, 
where no abnormalities of the lower extremities were noted.  
This is then followed by a period in excess of 10 years 
without any left leg complaints noted in any medical record.  
For purposes of establishing entitlement to service 
connection benefits, it cannot reasonably be concluded on 
this record, that the veteran's left leg condition underwent 
a permanent increase in severity, or was aggravated during 
service.  Accordingly, with the evidence failing to show that 
the veteran's left leg disability was either incurred in 
service or aggravated therein, a basis upon which to 
establish service connection for the veteran's left leg 
disability has not been presented, and the appeal must be 
denied. 

In reaching this decision, the Board notes that evidence 
includes the reports of VA examinations conducted in 1993, 
1996, 1999 and 2000.  Since there is essentially no dispute 
that the veteran's left leg disability existed prior to 
service, however, the description in these reports regarding 
current findings are of limited value.  This is because the 
relevant question is whether the disability was aggravated 
during service (some 10+ years earlier), not whether the 
veteran's left leg is any worse now than it was then.  In any 
case, in the 1993 examination report, it is observed that the 
veteran complained that it was only within the past two years 
that he had problems with his left lower extremity.  This is 
entirely consistent with the medical history set forth above 
regarding the lack of any left leg complaints for more than 
10 years since those complaints noted in November 1978.  
Indeed, those isolated complaints in 1978, appear to be the 
only time the veteran voiced left leg complaints in any 
medical record prior to 1993.  

During a subsequent VA examination in 1996, the veteran 
complained to the examiner that he has had "trouble" with 
the left leg since either 1967 or 1972, the examiner did not 
make clear to which date the veteran referred.  To the extent 
this may be construed as evidence of aggravation of the 
veteran's leg disability during service, such complaints are 
of negligible probative value since they were given in the 
context of a claim for monetary benefits the grant for which 
turns, in part, on whether there was impairment to that lower 
extremity in the past.  Thus, there is an obvious incentive 
to report such complaints now.  More importantly, however, is 
that no such complaints were recorded in any medical record 
prior to or since those made in 1978.  In view of that, the 
Board is not in any way persuaded that the history the 
veteran reported in 1996 establishes an aggravation of his 
leg disability in service.  Further, the examiner did not 
indicate that he considered the veteran's left leg to have 
increased in severity during service, but in conclusion 
simply entered a diagnosis of status post benign tumor of the 
tibia with bone grafting.    

Likewise, in an addendum to this report that was prepared in 
September 1996, the examiner indicated that there appeared to 
be no evidence that the veteran's leg disability was 
aggravated by service.  Although the examiner erroneously 
stated that the veteran's leg tumor "happened to be 
diagnosed while [the veteran] was in the service," he also 
remarked that "the tumor is not associated with anything 
that was demanded of [the veteran] while in the service."  

The report of the examination of the veteran conducted in 
1999 includes a number of factual inaccuracies regarding 
records that document complaints of tibia pain prior to 1978.  
(While the veteran may have reported his recollection of such 
complaints, there are no records documenting those 
complaints.)  There is also some confusion in this report 
regarding whether the pain to which reference is made is from 
the veteran's foot disability or whether it is from his tibia 
surgery.  Regardless, these comments recorded by the examiner 
in 1999, do not change the Board's conclusion above, which is 
that the veteran's pre-service left leg disability did not 
increase in severity during service, because there is no 
contemporaneously documented left leg complaint for years 
before or after those noted in November 1978.  

[As with the earlier VA examination reports, this 1999 report 
also includes a description of recent medical findings 
regarding the left leg, but as stated above, this does not 
meaningfully address the relevant issue on appeal which is 
whether there was an increase in severity of the left leg 
disability in service.]  

The 2000 examination report was prepared by the same 
physician who examined the veteran in 1999.  This recent 
report again inaccurately suggests that the record documents 
multiple complaints and continuing problems with regard to 
the veteran's left leg during service between 1977 and 1979.  
As stated above, however, there were only two documented 
complaints, both in November 1978.  The physician also 
inaccurately states that the veteran was subsequently 
discharged from the service, in part, because of his left leg 
disability.  There is no record to support this statement.  
This physician, however, having essentially described the 
necessary factual basis for concluding that the veteran's 
left leg disability underwent an increase in severity during 
service, went on to specifically find that this "did not 
exacerbate beyond any normal progression of [the veteran's] 
disease."  In this regard, the examiner also noted that 
after the veteran's "military experience his symptoms have 
not gotten any worse."  He concluded by stating, 

. . . it is this party's medical opinion that the 
proximal tibial lesion did not get any worse with 
his military experience.  During his military 
experience, it is conceivable that the patient had 
problems and complaints with the left leg due to 
the requirement of long distance marching and 
running.  However, these symptoms should not 
progress into the time period after he was 
discharged from the military.    

Thus, even though this physician did not accurately 
understand the facts of this case, the understanding that he 
did have of them, was more favorable to the veteran.  Even 
then, however, this examiner's medical conclusion based on 
this understanding does not support the veteran's claim that 
his left leg disability was aggravated by service.  Rather, 
this physician found that any aggravation in service was 
consistent with the natural progress of the condition.  

As explained above, the Board finds that the greater weight 
of the evidence in this case establishes that the veteran's 
left leg disability pre-existed service, and was not 
aggravated by service.  Accordingly, service connection for a 
left leg disability is not warranted, and the veteran's 
appeal is denied.  


b.  New and Material Evidence

The record shows that the veteran originally filed a claim 
for service connection for sinusitis in 1993.  This claim was 
denied by the RO in April 1994.  The veteran appealed that 
decision to the Board, and in an April 1996 decision, the 
Board denied the claim.  In its decision, the Board noted 
that the veteran was diagnosed to have sinusitis prior to 
service, and that he was diagnosed to have sinusitis in 
service in the 1970's.  Since then, however, there were no 
records reflecting any subsequent diagnosis of that 
disability.  Absent current evidence of the claimed 
disability, the Board denied the veteran's appeal.  

The veteran attempted to reopen his claim in September 1999.  
That claim was denied by the RO in September 1999, and it was 
from this decision that the current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in September 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the 
Board's 1996 decision that addresses this issue is relatively 
limited.  It essentially consists of a statement from a 
private physician, Glenn A. Pfaff, M.D. dated in August 1999, 
which reads as follows:  

This letter is in regards to my patient [the 
veteran] and his history of sinusitis.  I can state 
that it is as likely as not that there was a 
service-related aggravation of his condition.  His 
medical record refers to numerous upper respiratory 
complaints, including sinusitis.  No causation was 
ever discovered.  

Having been in the armed forces myself, I am 
acutely aware that service related environmental 
conditions can and probably would exacerbate 
sinusitis.  If I can be of further assistance to 
[the veteran] with regard to this matter, please 
feel free to contact this office.  

Although this statement leaves unanswered a number of 
pertinent questions, including whether the veteran currently 
has chronic sinusitis, and whether this physician recognizes 
how an aggravation of a disability is understood for purposes 
of establishing entitlement to service connection benefits, 
the Board will assume, for purposes of deciding whether to 
reopen this claim, that the answers to these questions would 
be favorable to the veteran.  Given that, and with the 
statement suggesting a service aggravation of sinusitis, the 
Board considers this evidence to bear directly and 
substantially upon the specific matter under consideration 
and to be of such significance that it must be considered 
together with all the evidence to fairly decide the merits of 
the veteran's claim.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for service connection for sinusitis is 
reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for sinusitis, the 
Board has determined that further development is required 
before proceeding to consider the merits of the underlying 
claim.  Accordingly, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this matter.


ORDER

Service connection for a left leg disability is denied.  

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for sinusitis, the appeal is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

